UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1886


TESSA R R G C CHILDRESS, a/k/a Tessa Rani Raybourne Gibson
Carlisle Childress, filed as Tessa Rani Raybourne Gibson
Carlisle Childress,

                Plaintiff - Appellant,

          v.

FIRST CITIZENS BANK, We’re On It; DEVON ORMSON; RYAN FUNKE;
SHAQUITA, Customer Call Center; PAM WELLS; COREY GREENE;
BRIANA, Teller on April 8, 2013; BOSTICK, Teller on April 8,
2013,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Solomon Blatt, Jr., Senior
District Judge. (2:13-cv-01010-SB)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tessa R R G C Childress, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tessa    Childress   appeals    the   district   court’s   order

dismissing her civil action alleging a violation of the federal

Wiretap Act.          On appeal, we confine our review to the issues

raised   in    the     Appellant’s   brief.     See   4th   Cir.   R.    34(b).

Because Childress’ informal brief does not challenge the basis

for the district court’s disposition, Childress has forfeited

appellate review of the court’s order.               Accordingly, we affirm

the district court’s judgment.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                       2